DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        LAQUENTIN BUTLER,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D14-2935

                         [February 18, 2015]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Matthew I. Destry,
Judge; L.T. Case No. 11011743 CF10A.

  LaQuentin Butler, Fort Lauderdale, pro se.

  No appearance required for appellee.

PER CURIAM.

   Affirmed without prejudice to appellant filing a sworn and legally
sufficient motion within the time provided by rule 3.801.

WARNER, GROSS and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.